UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A (Amendment No. 1) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SUBPRIME ADVANTAGE, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 27-1550482 (I.R.S. Employer Identification Number) 501 W. Broadway Suite A-323 San Diego, California 92101 (619) 871 1484 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Molly Country, President SUBPRIME ADVANTAGE, INC. 501 W. Broadway Suite A-323
